Name: 83/138/EEC: Commission Decision of 25 March 1983 concerning certain measures to prevent the spread of African swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-04-13

 Avis juridique important|31983D013883/138/EEC: Commission Decision of 25 March 1983 concerning certain measures to prevent the spread of African swine fever Official Journal L 093 , 13/04/1983 P. 0017 - 0018 Spanish special edition: Chapter 03 Volume 27 P. 0133 Portuguese special edition Chapter 03 Volume 27 P. 0133 *****COMMISSION DECISION of 25 March 1983 concerning certain measures to prevent the spread of African swine fever (83/138/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 82/893/EEC (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 82/893/EEC, and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (4), as amended by Directive 81/476/EEC (5), and in particular Article 7 thereof, Whereas an outbreak of African swine fever has occurred in a limited part of the territory of Italy; Whereas this outbreak is liable to endanger the herds of other Member States, in view of the trade in live pigs, fresh pigmeat and meat based pork products; Whereas, in consequence, it is necessary that the other Member States adopt appropriate measures for their protection, for the period of time necessary for the eradication of this epidemic; Whereas the measures taken by the Italian authorities enable this disease to be restricted to certain regions; whereas it is therefore suitable to limit restrictive measures to consignments from these regions; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall prohibit the introduction into their territory of live pigs, fresh pigmeat and meat based pork products, other than those products which have been submitted to the treatment mentioned in Article 4 (1) (a) of Directive 80/215/EEC, coming from the following regions of Italy: the region of Piedmont, the autonomous region of Sardinia. Article 2 1. The health certificate provided for in Council Directive 64/432/EEC accompanying pigs sent from Italy must be completed by the following: 'animals in accordance with the Commission Decision of 25 March 1983'. 2. The health certificate provided for in Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (6), and accompanying pigmeat sent from Italy must be completed by the following: 'meat in accordance with the Commission Decision of 25 March 1983'. 3. The health certificate provided for in Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat based products (7) and accompanying pigmeat products mentioned in Article 1 and sent from Italy must be completed by the following: 'products in accordance with the Commission Decision of 25 March 1983'. Article 3 The Commission will follow developments in the situation and will modify this Decision in respect of such developments. Article 4 This Decision is addressed to the Member States. Done at Brussels, 25 March 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 378, 31. 12. 1982, p. 57. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 47, 21. 2. 1980, p. 4. (5) OJ No L 186, 8. 7. 1981, p. 20. (6) OJ No 121, 29. 7. 1964, p. 2012/64. (7) OJ No L 26, 31. 1. 1977, p. 85.